In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-531 CV

____________________


JEPPESEN SANDERSON, INC., Appellant


V.


ELSA MARIA TRUEBA ATIENZA, ET. AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-010331-C




MEMORANDUM OPINION (1)
	The appellant, Jeppesen Sanderson, Inc., and the appellees, Elsa Maria Trueba
Atienza, et. al., filed a joint motion to dismiss this accelerated interlocutory appeal.  The
parties allege they have settled all disputes and agreed to dismiss this appeal.  The Court
finds that the motion is voluntarily made by the parties through their attorneys of record
prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.	
 
									PER CURIAM

Opinion Delivered August 26, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.